                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

JEFFREY SCHWARTZ Individually and)
as the Parents and Natural Guardians of
                                 )
J.S.,                            )
CARI SCHWARTZ Individually and as the
                                 )
Parents and Natural Guardians of J.S.,
                                 )
J. S. a Minor,                   )
                                 )
                   Plaintiffs,   )
                                 )
                v.               )              No. 1:20-cv-00069-JPH-MPB
                                 )
ANTHEM INSURANCE COMPANIES, INC. )
   d/b/a ANTHEM BLUE CROSS AND   )
BLUE SHIELD,                     )
ACCREDO HEALTH GROUP, INC,       )
EXPRESS SCRIPTS, INC,            )
KROGER PRESCRIPTION PLANS, INC,  )
KROGER SPECIALTY PHARMACY, INC,  )
                                 )
                   Defendants.   )

                                     ORDER

      Defendant Anthem Insurance Companies, Inc. removed this case to

federal court on January 8, 2020. Dkt. 1. On February 4, 2020, Plaintiffs

moved to remand the case. Dkt. 28. On February 12, 2020, Anthem; Accredo

Health Group, Inc.; and Express Scripts, Inc. moved to dismiss Plaintiffs’

complaint for failure to state a claim. Dkt. 31; dkt. 33. On March 3, 2020,

Plaintiffs filed a motion for leave to file an amended complaint, dkt. 50, and an

amended complaint, dkt. 51.

      Because Plaintiffs amended their complaint within 21 days of service of

Defendants’ motions to dismiss, Plaintiffs could amend their complaint as a

matter of course. See Fed. R. Civ. P. 15(a)(1)(B). Plaintiffs’ motion for leave to
                                         1
file an amended complaint is therefore DENIED as unnecessary. Dkt. [50].

Plaintiffs’ amended complaint, dkt. 51, is now the operative complaint and the

original complaint is void, see Flannery v. Recording Indus. Ass'n of Am., 354

F.3d 632, 638 n. 1 (7th Cir. 2004). Defendants’ motions to dismiss the original

complaint are therefore DENIED without prejudice as moot. Dkt. [31]; dkt.

[33]. Plaintiffs’ motion to remand, dkt. [28]—which also involves the original

complaint, see dkt. 28; dkt. 40; dkt. 41—is also DENIED without prejudice as

moot. Dkt. [28].

      Plaintiffs’ amended complaint contains no jurisdictional allegations. See

dkt. 51; Fed. R. Civ. P. 8(a). Counsel has an obligation to analyze subject-

matter jurisdiction, Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th

Cir. 2012), and a federal court always has the responsibility to ensure it has

jurisdiction, Hukic v. Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009).

The Court’s obligation includes knowing the details of the underlying

jurisdictional allegations. See Evergreen Square of Cudahy v. Wis. Hous. and

Econ. Dev. Auth., 776 F.3d 463, 465 (7th Cir. 2015). Therefore, the Court

ORDERS Plaintiffs to file a jurisdictional statement analyzing jurisdiction or a

motion to remand based on the amended complaint by April 9, 2020. All

Defendants SHALL RESPOND to the jurisdictional statement or motion to

remand by April 23, 2020.

SO ORDERED.

Date: 3/13/2020




                                        2
Distribution:

Lawrence M. Benjamin
REED SMITH LLP (Chicago)
lbenjamin@reedsmith.com

James F. Bleeke
BLEEKE DILLON CRANDALL ATTORNEYS
jim@bleekedilloncrandall.com

John W. Borkowski
HUSCH BLACKWELL LLP
john.borkowski@huschblackwell.com

Nicholas Calvin Deets
HOVDE DASSOW & DEETS LLC
ndeets@hovdelaw.com

Christopher Andrew Farrington
BLEEKE DILLON CRANDALL ATTORNEYS
drew@bleekedilloncrandall.com

Manuel Herceg
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
mherceg@taftlaw.com

Dan J. Hofmeister, Jr.
REED SMITH LLP
dhofmeister@reedsmith.com

Mary K. Mullen
HUSCH BLACKWELL, LLP
marykate.mullen@huschblackwell.com

Michael Patrick Nolan
HUSCH BLACKWELL, LLP
michael.nolan@huschblackwell.com

Tammara Danielle Porter
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
tporter@taftlaw.com




                                     3
